department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date of f i c e of c h i ef c ou n sel number info release number conex-146658-08 uil the honorable mary landrieu united_states senate washington dc dear senator landrieu this letter responds to your letter to commissioner shulman dated date regarding the tax treatment of greater new orleans health services corps incentive payments you state that these payments are treated as taxable_income and ask whether the internal_revenue_service irs can administratively exclude these payments from income or mitigate the tax effects of inclusion in income under sec_6201 of the deficit reduction act of p l the secretary of health and human services provided dollar_figure million to the state of louisiana to restore access to health care in communities impacted by hurricane katrina the louisiana department of health and hospitals created greater new orleans health services corps which offers incentive payments to attract and retain health care professionals in the affected communities these incentive payments include sign-on bonuses educational loan repayments malpractice premium payments relocation reimbursement payments income guarantee payments or heath information_technology training for healthcare professionals who commit to provide services in the affected communities for a certain period of time sec_61 of the internal_revenue_code defines gross_income as all income from whatever source derived unless otherwise provided in the code sec_108 of the code provides an exclusion for any amount received for loan repayment under sec_338b g of the public health service act or under a state program described in sec_338i of that act unfortunately there is no other statutory exclusion that may apply to the incentive payments and the irs cannot administratively exclude the payments from income however the code may provide some relief by allowing taxpayers to extend the time for payment of the tax_liability sec_6159 allows a taxpayer to enter into a written_agreement to pay the tax in installments if the secretary_of_the_treasury determines that the agreement will facilitate full or partial collection of conex-146658-08 the tax form_9465 installment_agreement request allows a taxpayer who cannot pay the tax in full to request an installment_agreement generally the taxpayer may have up to months to pay the tax_liability i hope this information is helpful if you have any questions concerning this matter please contact -------------------- at ----- ------------- sincerely george j blaine associate chief_counsel income_tax accounting
